Citation Nr: 0008235	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-33 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including a post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a skin rash.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from April 1968 to 
April 1970, including Vietnam service as a field artillery 
crewman from September 5, 1968 to July 13, 1969.  He was 
recalled to active duty in support of Operation Desert 
Shield/Storm from December 1990 to April 1991, but he did not 
serve overseas in Southwest Asia (Persian Gulf).  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Los Angeles 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

By letter dated in February 2000, the Board requested that 
the appellant clarify his request for a personal hearing 
before a Member of the Board, which was included as part of 
his substantive appeal (VA Form 9, dated in December 1997).  
In March 2000, he replied that he wished to attend a hearing 
before a Member of the Board at the RO.  

Accordingly, this appeal is remanded to the RO for the 
following further action:  

The RO should schedule the appellant for 
a hearing before a traveling Member of 
the Board as soon as possible, providing 
the appellant with the appropriate 30-day 
written notice of the scheduled time and 
place of the hearing.  See 38 C.F.R. 
§ 19.76 (1999).  

Whether or not the hearing is held, the case should be 
returned to the Board for further appellate consideration in 
accordance with proper appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




